Talmadge, J.
(special concurrence) — I write separately to address the concurrence’s startling and unprecedented argument for judicial supremacy.19 Justice Sanders initially points out the beyond-a-reasonable-doubt standard of review for constitutional questions cannot possibly be an evidentiary test, a proposition with which I agree. But the analysis the concurrence presents is so outside the mainstream of Washington’s constitutional jurisprudence I challenge the concurrence’s lack of regard for the principle of separation of powers and for the proper role of the judiciary in our constitutional system.
Justice Sanders takes exception to the use of a presumption of constitutionality beyond a reasonable doubt when the court considers a statute’s constitutionality. He points out Justice Utter asserted the standard “undercutts] the fundamental rights of Washington citizens, and should therefore be discarded.” Justice Robert F. Utter, Freedom and Diversity in a Federal System: Perspectives on State Constitutions and the Washington Declaration of Rights, 7 *171U. Puget Sound L. Rev. 491, 508 (1984).20 Justice Utter did not give us any concrete examples of how the standard had undercut fundamental rights, so we cannot test his assertion.
Nevertheless, the standard has been around a long time. We first used it as early as 1921. Parrott & Co. v. Benson, 114 Wash. 117, 122, 194 P. 986 (1921). The most recent example of its use, other than by the majority in the present case, is Gerberding v. Munro, 134 Wn.2d 188, 196, 949 P.2d 1366 (1998). The standard is by no means an aberration of Washington law; at least 21 other states employ the same language, some in cases dating well back into the 19th Century. See, e.g., Leavenworth County Comm’rs v. Miller, 7 Kan. 479, 509 (1871). I have not pursued the standard to its root source, but perhaps the expression of Chief Justice Marshall in Fletcher v. Peck, 10 U.S. (6 Cranch) 87, 128, 3 L. Ed. 162 (1810), is as close as we can get:
The question whether a law be void for its repugnancy to the constitution, is, at. all times, a question of much delicacy, which ought seldom, if ever, to be decided in the affirmative, in a doubtful case. The court, when impelled by duty to render such a judgment, would be unworthy of its station, could it be unmindful of the solemn obligation which that station imposes. But it is not on slight implication and vague conjecture, that *172the legislature is to be pronounced to have transcended its powers, and its acts to be considered void. The opposition between the constitution and the law should be such that the judge feels a clear and strong conviction of their incompatibility with each other.
It should go without saying that when we consider a constitutional question, we decide the question as a matter of law, not of fact. In the constitutional context, therefore, the beyond-a-reasonable-doubt standard is obviously not an evidentiary standard; nor was it intended to be. It is simply a hortatory expression, a guide for our consideration, a reminder that the Legislature—not the Court—is the body the people of our state have chosen to make their laws. “The legislature represents this sovereignty of the people, except as limited by the constitution.” State v. Clark, 30 Wash. 439, 443, 71 P. 20 (1902). Indeed, the Washington constitutional framers entrusted the legislative power, the power to make laws, to both the Legislature and the people. Const, art. II, § 1.
In practice, constitutional questions are decided as yes or no propositions. I have not heard a judge say, and I have not read a case that says, “I believe this statute is clearly and convincingly unconstitutional, but I am not persuaded it is unconstitutional beyond a reasonable doubt.” Evidentiary standards of proof are inapposite in constitutional analysis. Either a statute is constitutional or it is not. The concurrence offers no examples of how the application of presumption might have affected the outcome of a court’s decision on the constitutionality of a state statute. The issue for the judicial branch is one of according appropriate deference to the legislative branch, a coordinate constitutional branch of government, even when it may not agree with a particular law.21
*173Pursuant to his concurrence, Justice Sanders is now plainly unwilling to accord any deference to legislative enactments when he believes constitutional rights are involved.22 While Justice Sanders correctly notes we are the ultimate guardian of constitutional rights, and we ought not allow an unconstitutional law to stand simply as a matter of comity to a coordinate branch of government, I cannot agree this gives us license to broadly “constitutionalize” issues using our own views from the bench. There is an ever-present temptation for judges to wrap themselves in the cloak of the Constitution to strike down legislation they do not like. For instance, the majority in Lochner v. New York, 198 U.S. 45, 25 S. Ct. 539, 49 L. Ed. 937 (1905), did not use its belief such laws are not good policy as a reason for striking down the New York labor law that made it a crime to require bakery workers to work more than 60 hours a week. Rather, it said the law violated the due process clause of the Fourteenth Amendment because, “There is no reasonable ground for interfering with the liberty of person or the right of free contract, by determining the hours of labor, in the occupation of a baker.” Id. at 57. In his famous dissent, Justice Holmes smoked out the true basis for the majority’s position: “The Fourteenth Amendment does not enact Mr. Herbert Spencer’s Social Statics.” Id. at 75 (Holmes, J, dissenting).
Left unsaid in the concurrence is what standard of review should apply when considering the constitutionality of statutes. Perhaps it is the view articulated in Gerberding, where Justice Sanders said: “Indeed, to be valid, every law must be reasonable in the constitutional sense.” Gerberd*174ing, 134 Wn.2d at 230 (Sanders, J., dissenting) (citing to Lawton v. Steele, 152 U.S. 133, 137, 14 S. Ct. 499, 501, 38 L. Ed. 385 (1894)). In employing “reasonableness” as the standard of review for the constitutionality of legislation, Justice Sanders sets himself an easy task, for as Benjamin Franklin wrote, “So convenient a thing is to be a reasonable creature, since it enables one to find or make a reason for every thing one has a mind to do.”23
The concurrence’s approach is judicial activism in full flower: “By judicial activism I mean, quite simply and specifically, the practice by judges of disallowing policy choices by other governmental officials or institutions that the Constitution does not clearly prohibit.” Lino A. Graglia, It’s Not Constitutionalism, It’s Judicial Activism, 19 Harv. J.L. Pub. Pol’y 293, 296 (1996). Unlike the concurrence, I do not believe the judiciary has a charter, in the guise of constitutional interpretation, to substitute itself for the executive and legislative branches of government. We do not have a constitutional mandate to roam across the governmental landscape changing in our discretion decisions by other constitutional branches of government with which we disagree. There is no check, no balance to such unfettered power. The concurrence offers a paean not only to judicial activism, but to judicial supremacy in our government. I do not agree with such a fundamentally flawed notion of judicial power.
Our role is to analyze the Legislature’s enactments against the overarching principles of the constitution, and resolve the dispute brought to us, as we did in this case. It decidedly is not our function to express disrespect for coordinate constitutional branches of government by lightly tossing away their decisions with arrogant judicial fiat, as the concurrence would have us do.
I share the view of the overwhelming majority of judges who, for nearly the entire life of our nation, have thought invalidating an act of the Legislature to be a matter of the *175gravest concern. This concern stems not from what the concurrence would have us believe as simpering subservience to the Legislature, but from recognition that the people of Washington have declared: “The legislative authority of the state of Washington shall be vested in the legislature.” Const, art. II § 1.
Having served in the Legislature for 16 years, I have good reason to know the Legislature will, from time to time, pass laws I personally consider to be unreasonable. But the struggle to prevent and ehminate what one considers to be unreasonable laws must take place only in the Legislature and at the polls, and not in a rabidly activist judiciary, if we are to preserve intact the tripartite form of government we established in Washington in 1889 and continue to cherish.

The concurrence here asks in grandiloquent fashion: “Does the majority propose this court surrender its responsibility to guard the constitutional flame by smothering it under this mindless cloak of sophistry?” Concurrence at 167.


Actually, Justice Utter employed the heyond-a-reasonable-doubt standard in cases he wrote both before and after his law review article appeared. Compare Aetna Life Ins. Co. v. Washington Life & Disability Ins. Guar. Ass’n, 83 Wn.2d 523, 528, 520 P.2d 162 (1974) (“A statute’s alleged unconstitutionality must be proven ‘beyond all reasonable doubt’ before it may be struck down.”) with Department of Ecology v. State Fin. Comm., 116 Wn.2d 246, 253, 804 P.2d 1241 (1991) (“the statute is presumed to be constitutional, and the challenging party has the burden of establishing beyond a reasonable doubt that the statute is unconstitutional.”). In the Aetna case, Justice Utter propounded a judicial philosophy diametrically opposed to what Justice Sanders seems to be arguing for: “[The Court has no] substantive power to review and nullify acts of the legislature apart from passing on their constitutionality, for no such substantive power exists. We are not a super legislature.” Aetna, 83 Wn.2d at 527-28. In a 1979 case, Justice Utter wrote: “The presumption of constitutionality has long been an established legal doctrine. . . . This legal rule is founded upon the separation of powers principle, and reflects judicial deference for the actions of the legislative branch of government.” Yakima County Deputy Sheriff’s Ass’n v. Board of Comm’rs, 92 Wn.2d 831, 839-40, 601 P.2d 936 (1979) (Utter, C.J., concurring). I am not aware that Justice Utter ever departed from this view.


As a matter of mutual respect, the executive and legislative branches often ask us to act as arbitrator of their conflicts. See, e.g., Washington State Legislature v. Lowry, 131 Wn.2d 309, 931 P.2d 885 (1997). In our system of checks and balances, the other branches understand, and respect, the role of the judiciary in resolving disputes and interpreting the laws and constitutional principles.


Justice Sanders has written opinions arguing for great deference to determinations by the Legislature. See Magula v. Benton Franklin Title Co., Inc., 131 Wn.2d 171, 192, 930 P.2d 307 (1997) (Sanders, J., dissenting). But see Seeley v. State, 132 Wn.2d 776, 817, 940 P.2d 604 (1997) (Sanders, J., dissenting) (State’s justifications for the law forbidding marijuana as a palliative to cancer therapy, “sophomoric.”). Compare Gerberding v. Munro, 134 Wn.2d 188, 231, 949 P.2d 1366 (1998) (Sanders, J., dissenting) (denouncing the majority opinion for ignoring votes of the people), with State v. Rivers, 129 Wn.2d 697, 735, 921 P.2d 495 (1996) (Sanders, J., dissenting) (three-strikes initiative, which garnered the votes of 76 percent of the electorate, called “severe, harsh, and merciless. . . . This statute is unconstitutional on its face.”).


Benjamin Franklin, Autobiography, Part I, quoted in Eugene C. Gerhart, Quote It II, A Dictionary of Memorable Legal Quotations 348 (1988).